Name: Commission Regulation (EEC) No 686/90 of 21 March 1990 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 October to 12 November 1988
 Type: Regulation
 Subject Matter: prices;  trade policy;  production;  fisheries;  agri-foodstuffs
 Date Published: nan

 No L 76/ 14 Official Journal of the European Communities 22. 3. 90 COMMISSION REGULATION (EEC) No 686/90 of 21 March 1990 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 October to 12 November 1988 caused by the level of prices on the world market in tuna and not by an abnormal increase in the quantities produced ; Whereas, under the arrangements, an analysis should be made of the situation on the Community market in order to determine the maximum amount of the compensation for the period 1 October to 12 November 1988 ; whereas this analysis has shown that for certain species and presentations of the product considered, during the periods concerned, both the quarterly average market price and the free-at-frontier prices referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force, as fixed by Council Regulation (EEC) No 3765/87 of 14 December 1987 fixing the Community producer price for tuna intended for the canning industry for the 1988 fishing year (*) ; Whereas the information available to the Commission does not suggest that the level of prices on the Community market is caused by an abnormal increase in the quantities of Community production during the period concerned ; Whereas therefore compensation should be granted to Community tuna producers, in accordance with Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry (6), for the period 1 October to 12 November 1988 and the maximum amount of compensation should be fixed for this period for each of the products concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 2886/89 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 11 96/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (3), and in particular Article 7 thereof, Whereas the rules regarding the granting of compensation were modified with effect from 13 November 1988 by Council Regulation (EEC) No 3468/88 (4) ; that this date divides into two periods the last quarter of the 1988 compaign, for which the conditions for the triggering of and, where applicable, granting of compensation must still be analysed ; Whereas, during the period 1 October to 12 November 1988 , compensation for tuna supplied to the canning industry was administrated by the abovementioned rules in Regulations (EEC) No 3796/81 and (EEC) No 1196/76 and the maximum amount of this compensation should therefore be determined according to these rules, notwith ­ standing the fact that these rules have been modified since then ; Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for the canning industry ; whereas this measure was to compensate Community producers for any disadvantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna could directly threaten the income level of Community producers of this product ; Whereas compensation is granted for the tuna supplied to the canning industry during the three-month period for which prices were recorded, where simultaneously the quarterly average price on the Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is HAS ADOPTED THIS REGULATION .- Article 1 The compensation referred to in Article 17 of Regulation (EEC) No 3796/81 as in effect until 12 November 1988 , shall apply for the period 1 October to 12 November of the 1988 fishing year for the products and within the limits of the maximum amounts determined as follows : ( ¢) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 133 , 22. 5 . 1976, p. 1 . (4) OJ No L 305, 10 . 11 . 1988, p. 1 . O OJ No L 355, 17. 12. 1987, p. 6. (6) OJ No L 211 , 1 . 8 . 1986, p. 19 . 22. 3 . 90 Official Journal of the European Communities No L 76/ 15 (ECU/tonne) Article 2 Product Maximum amountof compensation Yellowfin tuna, whole, weighing not more than 10 kg each 293 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1990. For the Commission Manuel MARlN Vice-President